Citation Nr: 1635510	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1971 and from December 1979 to September 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2016 the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination for bilateral hearing loss was conducted in February 2013.  During his June 2016 Board hearing, the Veteran testified that he believed his hearing loss had worsened since the February 2013 examination.  See Board hearing transcript at pages 11-12.  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A July 2009 VA examiner reported that the Veteran had poorly controlled diabetes mellitus (7/2/09 VBMS VA Examination, p.2).  VA medical records, dated between August 2010 and August 2012, describe the Veteran's regular treatment for his poorly controlled diabetes disability (8/28/12 VBMS Medical Treatment Record-Government Facility, pps. 12, 44).  He had one self-reported episode of hypoglycemia when he felt clammy, shaky, and jittery, for which he ate crackers and felt better  Id. at 8, 14.  

A February 2013 VA examiner reported that the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions less than twice a month and was not hospitalized for either in the last 12 months.  The Veteran testified that he had one or two hypoglycemic episodes in March or April 2016.  See Board hearing transcript at pps. 7-8.  The foregoing evidence suggests his diabetes disability may have worsened since the February 2013 examination.  See Snuffer, supra.

There are some relevant VA medical records that need to be obtained.  VA treatment records, dated from August 2010 to August 2012, are in the claims file and discuss regular medical monitoring for diabetes (8/28/12 VBMS Medical Treatment Record-Government Facility).  The Veteran submitted his current increased rating claim in May 2009 (5/29/09 VBMS VA 21-4138 Statement in Support of Claim).  He received VA medical treatment for his disabilities (7/20/09 VBMS VA 21-4138 Statement in Support of Claim).  The Veteran testified that laboratory tests were performed by VA in April 2016 and his last medical checkup was in May 2016.  See Board hearing transcript at pages 3, 9.  This suggests that the Veteran received relevant VA treatment prior to August 2010 and after August 2012.  VA has a duty to obtain these relevant VA medical records and they will be obtained on remand.  38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment at the VA medical center in Phoenix, including the Mesa Outpatient Clinic, from May 2008 to August 2010, and since August 2012, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. After completing the development requested above, schedule the Veteran for a VA audiology examination.  The claims folder is be provided to and reviewed by the examiner in conjunction with the examination so the examiner can become familiar with the medical history related to this disability. 

a. The examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

b. A comprehensive rationale should be provided for all opinions 

3. Schedule the Veteran for a VA examination to determine the current severity of his diabetes mellitus, type II.  The claims folder is be provided to and reviewed by the examiner in conjunction with the examination so the examiner can become familiar with the medical history related to this disability.  The examiner is asked to:

a. Report all manifestations of the Veteran's diabetes.  In doing so, state if the Veteran's diabetes is manifested by

i. progressive loss of weight and strength, and/or 

ii. episodes of ketoacidosis or hypoglycemic reactions requiring 

1. one or two hospitalizations per year,

2. at least three hospitalizations per year,

3. twice a month visits to a diabetic care provider, and/or

4. weekly visits to a diabetic care provider.

b. Determine, to the extent possible, if the Veteran's diabetes requires restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).

c. Identify all complications of diabetes exhibited by the Veteran.

d. Discuss the functional impact of the Veteran's diabetes and complications, if any.

The examiner should provide a comprehensive rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion. 

4. If the benefits sought remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




